DETAILED ACTION

Allowable Subject Matter

Claims 1, 6-8, 13-15, 20, 22, 24, and 27-36 are allowed.  

Examiner’s Statement of Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  In light of Applicant's remarks, Examiner agrees that the cited reference(s) of Soulez (US 2013/0117822 A1) and Kochura (US 20200167469 A1) do not disclose, teach, or suggest the claimed invention.  Soulez teaches a system for secure tele-transmission destined for a receiving person including a secure server.  Kochura teaches a system for intelligent information protection based on detection of emergency events.  However, the prior art of record fails to anticipate or render obvious the claimed invention.  Specifically, the prior art of record fails to anticipate or render obvious a computer system for executing an encrypted access policy, the computer system comprising: one or more computer processors; one or more computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors, the stored program instructions comprising: program instructions to identify a payment card authentication management request associated with an account, where the payment card authentication management request includes: (i) one or more payment cards, and (ii) one or more security contexts associated with the one or more payment cards; program instructions to monitor one or more transactions associated with the account to detect one or more of the security contexts associated with one or more of the payment cards; program instructions to determine to elevate a security level associated with the account based, at least in part, on the detection of the one or more of the security contexts; and program instructions to generate at least one temporary personal identification number based, at least in part, on the determination to elevate the security level associated with the account; program instructions to establish a dedicated channel connected to an authorized computing device associated with the account; program 

The claimed invention is also patent eligible because the claimed invention is not directed to an abstract idea.  The claimed invention is not directed to an abstract idea because the judicial exception of program instructions to identify a payment card authentication management request associated with an account, where the payment card authentication management request includes: (i) one or more payment cards, and (ii) one or more security contexts associated with the one or more payment cards; program instructions to monitor one or more transactions associated with the account to detect one or more of the security contexts associated with one or more of the payment cards; program instructions to determine to elevate a security level associated with the account based, at least in part, on the detection of the one or more of the security contexts; and program instructions to generate at least one temporary personal identification number based, at least in part, on the determination to elevate the security level associated with the account; program instructions to establish a dedicated channel connected to an authorized computing device associated with the account; program instructions to communicate the at least one temporary personal identification number to the authorized computing device through the dedicated channel; and program instructions to instruct the authorized computing device to utilize the at least one temporary personal identification number for one or more authorized transactions until a new payment card is issued to the user is accompanied by the additional limitations of one or more computer processors; and one or more computer readable storage medium, as recited in independent claim 15.  Similar limitations are found in claims 1 and 8 (as well as claims 6, 7, 13, 14, 20, 22, 24, and 27-36 through dependency).  The additional limitations serve to integrate the judicial exception into the practical application of establishing a dedicated channel to facilitate the use of a temporary personal identification number for one or more authorized transactions until a 

For these reasons, claims 1, 6-8, 13-15, 20, 22, 24, and 27-36 are deemed to be allowable over the prior art of record.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shakkarwar (US 2011/0184866 A1) discloses a computer-implemented method for modifying control parameters associated with a financial product that is linked to an account.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 12:00 pm - 8:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        March 20, 2022

	/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698